     Case 5:20-cv-01620-AB-SP Document 1 Filed 08/12/20 Page 1 of 38 Page ID #:1



 1     SEMNAR & HARTMAN, LLP
       Babak Semnar (SBN 224890)
 2     bob@sandiegoconsumerattorneys.com
       Jared Hartman (SBN 254860)
 3     jared@sandiegoconsumerattorneys.com
 4     41707 Winchester Road, Suite 201
       Temecula, CA 92590
 5     Telephone: (951) 293-4187; Fax: (888) 819-8230
 6     Attorneys for PLAINTIFF, GARY WARNE
 7
                        IN THE UNITED STATES DISTRICT COURT
 8                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
       GARY WARNE, an individual,                Case No.:
10
                   PLAINTIFF,                    COMPLAINT FOR DAMAGES
11
             vs.                                 AND INJUNCTIVE RELIEF FOR
12                                               VIOLATIONS OF:
13     EXPERIAN      INFORMATION                     1.   Calif. Civ. Code § 1785.25(a);
14     SOLUTIONS, INC.; EQUIFAX                      2.   15 U.S.C. § 1681s-2(b);
       INFORMATION SERVICES, LLC;                    3.   Calif. Civ. Code § 1798.93;
15     TRANS UNION, LLC; AMERICAN                    4.   Calif. Civ. Code §1788.17;
16     EXPRESS COMPANY; BANK OF                      5.   15 U.S.C. § 1681i;
       AMERICA, N.A.; BARCLAYS                       6.   15 U.S.C. § 1681e
17     BANK DELAWARE; JP MORGAN
18     CHASE BANK; CITIBANK, N.A.;
       DISCOVER    BANK;     NASA
19     FEDERAL   CREDIT    UNION;
20     PENTAGON FEDERAL CREDIT
       UNION,
21
                   Defendants.
22
23
       TO THE CLERK OF THE COURT, ALL PARTIES, AND THE HONORABLE
24     DISTRICT COURT JUDGE:
25
             PLAINTIFF, GARY WARNE, an individual, by and through his attorneys of
26
       record, hereby complain and allege as follows.
27
28
                                                 1
                          Complaint for Damages and Injunctive Relief
     Case 5:20-cv-01620-AB-SP Document 1 Filed 08/12/20 Page 2 of 38 Page ID #:2



 1                                       INTRODUCTION
 2          1.      GARY WARNE (“PLAINTIFF”), by and through his attorneys, brings this
 3     Complaint against Defendants AMERICAN EXPRESS COMPANY (“AMEX”),
 4     BANK OF AMERICA, N.A. (“B OF A”), BARCLAYS BANK DELAWARE
 5     (“BARCLAYS”), JP MORGAN CHASE BANK (“CHASE”), CITIBANK, N.A.
 6     (“CITI”), DISCOVER BANK (“DISCOVER”), NASA FEDERAL CREDIT UNION
 7     (“NASA”), and PENTAGON FEDERAL CREDIT UNION (“PENFED”) for furnishing
 8     inaccurate/incomplete/misleading information in violation of Calif. Civ. Code
 9     §1785.25(a) of the Calif. Consumer Credit Reporting Agencies Act (“CALIF.
10     CCRAA”), for failing to conduct a reasonable re-investigation of PLAINTIFF’s dispute
11     as to the inaccurate information in violation of 15 U.S.C. §1681s-2(b) of the Federal
12     Fair Credit Reporting Act (“FCRA”), for continuing to collect a consumer debt after
13     being notified in writing of the debt being subject to identity theft in violation of Civ.
14     Code § 1798.93, and for violations of the Rosenthal Fair Debt Collection Practices Act.
15          2.      PLAINTIFF also brings causes of action against Defendants EXPERIAN
16     INFORMATION         SOLUTIONS,       INC.    (hereinafter   “EXPERIAN”),      EQUIFAX
17     INFORMATION SERVICES, LLC (hereinafter “EQUIFAX”), and TRANS UNION,
18     LLC (hereinafter “TU”) for failing to conduct a reasonable investigation into a written
19     dispute in violation of 15 U.S.C. §1681i of the FCRA and Calif. Civ. Code §1785.16 of
20     the CALIF. CCRAA and for preparing and publishing reports to third-parties after
21     failing to follow reasonable procedures to ensure maximum possible accuracy in
22     violation of 15 U.S.C. § 1681e of the FCRA and in violation of Calif. Civ. Code §
23     1785.14 of the Calif. CCRAA.
24                                  JURISDICTION & VENUE
25           3.     This action arises out of all Defendants’ violations of the FCRA, over
26     which the U.S. District Court has original subject matter jurisdiction pursuant to 28
27     U.S.C. § 1331, 15 U.S.C. § 1681p. Jurisdiction arises pursuant to 28 U.S.C. §1367 for
28     supplemental state claims.
                                                   2
                           Complaint for Damages and Injunctive Relief
     Case 5:20-cv-01620-AB-SP Document 1 Filed 08/12/20 Page 3 of 38 Page ID #:3



 1           4.       All Defendants regularly and purposely conduct business within the
 2     County of Riverside, State of California.           Therefore, personal jurisdiction is
 3     established.
 4           5.       Because all tortious conduct occurred within PLAINTIFF resided in the
 5     County of Riverside, and witnesses are present therein, venue properly lies in this court
 6     pursuant to 28 U.S.C. §1391.
 7                                      FACTUAL ALLEGATIONS
 8           5.       At some point in or about January 2020, PLAINTIFF discovered that his
 9     son (William Warne) had committed identity theft against him by the following: 1)
10     using some credit cards and lines of credit issued in PLAINTIFF’S name for his own
11     unauthorized purposes, 2) adding himself as an authorized user to some credit cards
12     without PLAINTIFF’S knowledge and authorization, and 3) by also opening some
13     credit cards and lines of credit in PLAINTIFF’S name without PLAINTIFF’S
14     knowledge or consent.
15           6.       In order to hide his fraudulently activity from PLAINTIFF, William Warne
16     also changed the telephone number and email address on many accounts to be William
17     Warne’s telephone number and email address instead of PLAINTIFF’S so that
18     PLAINTIFF would not receive statements or phone calls from creditors that would
19     otherwise have notified PLAINTIFF of the son’s fraudulent spending.
20           7.       William Warne would even occasionally make payments on some of the
21     accounts in PLAINTIFF’S name in order to ensure the accounts would remain open so
22     that he could continue using them fraudulently for his own personal benefit.
23           8.       William Warne proceeded to use the cards and lines of credit, at least in
24     part, to flee the country and travel around the world.
25           9.       Eventually, William Warne racked up nearly $300,000.00 in debt in
26     PLAINTIFF’S name.
27           10.      PLAINTIFF     contacted   law     enforcement   and   requested   criminal
28     prosecution.
                                                    3
                            Complaint for Damages and Injunctive Relief
     Case 5:20-cv-01620-AB-SP Document 1 Filed 08/12/20 Page 4 of 38 Page ID #:4



 1              11.   At the present time, law enforcement is conducting an investigation and is
 2     planning to pursue criminal charges against William Warne.
 3              12.   PLAINTIFF has also discovered that William Warne has committed
 4     identity theft and fraud against his former business partner, who has also sought
 5     criminal prosecution.
 6              13.   William Warne has never returned back to California and is presently
 7     suspected to be somewhere in Madison, Wisconsin trying to hide from law enforcement
 8     to escape prosecution of his criminal activities.
 9              14.   In January of 2020, PLAINTIFF began to send to the creditors letters that
10     enclosed copies of the police reports to notify them of the situation and to request
11     investigations into the charges fraudulently incurred in his name by William Warne.
12              15.   PLAINTIFF also submitted written dispute letters to each of the consumer
13     credit reporting agencies—EXPERIAN, EQUIFAX, and TU.
14                                     Facts related to EQUIFAX
15              16.   By letter dated February 20, 2020, PLAINTIFF notified EQUIFAX of the
16     facts of the identity theft and notified EQUIFAX of the accounts that he was disputing,
17     and enclosed copies of the police reports pertaining to his identity theft prosecution
18     against his son.
19              17.   Certified return mail confirms that EQUIFAX received this letter on
20     February 25, 2020.
21              18.   However, EQUIFAX never provided any response at all to PLAINTIFF
22     and completely failed to process PLAINTIFF’S dispute as required by 15 U.S.C. §
23     1681i.
24              19.   As a result, PLAINTIFF provided another letter to EQUIFAX, dated May
25     18, 2020, that again notified EQUIFAX of the facts of the identity theft and notified
26     EQUIFAX of the accounts that he was disputing, and again enclosed copies of the
27     police reports pertaining to his identity theft prosecution against his son.
28              20.   Certified return mail confirms that EQUIFAX received this second letter
                                                    4
                            Complaint for Damages and Injunctive Relief
     Case 5:20-cv-01620-AB-SP Document 1 Filed 08/12/20 Page 5 of 38 Page ID #:5



 1     on May 28, 2020.
 2           21.    However, EQUIFAX provided a response dated July 21, 2020 that shows
 3     that EQUIFAX only processed the dispute with respect to one of eight accounts he was
 4     disputed in his May 28th letter.
 5           22.    As such, it is clear that EQUIFAX has completely refused to perform its
 6     obligations under 15 U.S.C. § 1681i as to any disputes from PLAINTIFF, because
 7     EQUIFAX completely failed to process the February 20th dispute at all, failed to
 8     process the May 18th dispute within the mandatory 30 days, and failed to process the
 9     May 18th dispute with respect to 7 out of 8 accounts in dispute.
10           23.    As a direct result of EQUIFAX’S failures to follow clear and express
11     statutory requirements, EQUIFAX has published credit reports on numerous occasions
12     to third parties without having or following reasonable procedures to ensure the
13     maximum possible accuracy of the information about PLAINTIFF—the consumer to
14     whom the information pertains—in violation of 15 U.S.C. § 1681e.
15                                    Facts related to EXPERIAN
16           24.    By letter dated February 20, 2020, PLAINTIFF notified EXPERIAN of the
17     facts of the identity theft and notified EXPERIAN of the accounts that he was
18     disputing, and enclosed copies of the police reports pertaining to his identity theft
19     prosecution against his son.
20           25.    Certified return mail confirms that EXPERIAN received this letter on
21     February 24, 2020.
22           26.    However, no response was provided by EXPERIAN as to this first dispute
23     letter at all, so PLAINTIFF sent additional dispute letters to EXPERIAN dated May 18,
24     2020 and June 12, 2020 that also notified EXPERIAN of the facts of the identity theft
25     and notified EXPERIAN of the accounts that he was disputing, and enclosed copies of
26     the police reports pertaining to his identity theft prosecution against his son.
27           27.    Certified mail receipt confirms that EXPERIAN received these additional
28     dispute letters on May 29, 2020 and June 15, 2020, respectively.
                                                    5
                            Complaint for Damages and Injunctive Relief
     Case 5:20-cv-01620-AB-SP Document 1 Filed 08/12/20 Page 6 of 38 Page ID #:6



 1           28.    EXPERIAN notified PLAINTIFF that it provided notices of the disputes to
 2     each of the creditors subject of each dispute.
 3           29.    However, despite its clear obligations to conduct a reasonable re-
 4     investigation of each disputed account, EXPERIAN simply parroted the information
 5     provided to it by the furnishers, with many of them falsely verifying to EXPERIAN that
 6     their respective accounts are accurately being reported against PLAINTIFF.
 7           30.    As such, EXPERIAN failed to consider all information supplied by
 8     PLAINTIFF in connection with his disputes.
 9           31.    Moreover, EXPERIAN failed to conduct a re-investigation into whether
10     PLAINTIFF was the subject of identity theft, which is evidenced by the fact that
11     EXPERIAN unilaterally concluded that PLAINTIFF’S claim of identity theft was false
12     and notified PLAINTIFF that it was declining to block the accounts that PLAINTIFF
13     had disputed (even though PLAINTIFF did not specifically request a block of the
14     accounts but only requested a security freeze and requested an investigation into the
15     disputed accounts).
16           32.    EXPERIAN also failed to delete the tradelines that could not be verified.
17           33.    As such, EXPERIAN engaged in multiple violations of 15 U.S.C. § 1681i.
18           34.    As a direct result of EXPERIAN’S failures to follow clear and express
19     statutory requirements, EXPERIAN has published credit reports on numerous occasions
20     to third parties without having or following reasonable procedures to ensure the
21     maximum possible accuracy of the information about PLAINTIFF—the consumer to
22     whom the information pertains—in violation of 15 U.S.C. § 1681e.
23                                        Facts related to TU
24           35.    By letters dated February 20, 2020 and May 18, 2020, PLAINTIFF
25     notified TU of the facts of the identity theft and notified TU of the accounts that he was
26     disputing, and enclosed copies of the police reports pertaining to his identity theft
27     prosecution against his son.
28           36.    Certified return mail confirms that TU received these letters on February
                                                    6
                             Complaint for Damages and Injunctive Relief
     Case 5:20-cv-01620-AB-SP Document 1 Filed 08/12/20 Page 7 of 38 Page ID #:7



 1     24, 2020 and May 27, 2020, respectively.
 2              37.   TU notified PLAINTIFF that it provided notice of the disputes to many of
 3     the creditors subject of each dispute.
 4              38.   However, TU failed to process PLAINTIFF’S disputes as to some of the
 5     tradelines listed in his dispute letters, which is evidenced by the fact that it only
 6     provided PLAINTIFF with results as to some but not all of the disputed accounts.
 7              39.   With respect to the accounts it did process, TU failed to conduct a
 8     reasonable re-investigation by simply parroting the information provided to it by the
 9     furnishers with them falsely verifying to TU that            their respective accounts are
10     accurately being reported against PLAINTIFF.
11              40.   As such, TU failed to consider all information supplied by PLAINTIFF in
12     connection with his disputes.
13              41.   Moreover, TU failed to conduct a reasonable re-investigation into whether
14     PLAINTIFF was the subject of identity theft.
15              42.   TU also failed to delete the tradelines that could not be verified.
16              43.   As such, TU engaged in multiple violations of 15 U.S.C. § 1681i.
17              44.   As a direct result of TU’S failures to follow clear and express statutory
18     requirements, TU has published credit reports on numerous occasions to third parties
19     without having or following reasonable procedures to ensure the maximum possible
20     accuracy of the information about PLAINTIFF—the consumer to whom the
21     information pertains—in violation of 15 U.S.C. § 1681e.
22                                        Facts related to AMEX
23              45.   By letter dated June 4, 2020, PLAINTIFF submitted a written dispute
24     directly with AMEX notifying AMEX of the identity theft committed against him and
25     enclosed copies of the police reports.
26              46.   PLAINTIFF’S dispute to AMEX was pertaining to four different credit
27     cards.
28              47.   Certified mail return receipt confirms that AMEX received this letter on
                                                      7
                             Complaint for Damages and Injunctive Relief
     Case 5:20-cv-01620-AB-SP Document 1 Filed 08/12/20 Page 8 of 38 Page ID #:8



 1     June 12, 2020.
 2           48.    By letters dated June 19, 2020 and July 2, 2020, AMEX rejected
 3     PLAINTIFF’S disputes as to two of the accounts subject of the dispute because the
 4     claimed address on the account is not the same address as on his dispute letter.
 5           49.    However, this completely ignores the fact that PLAINTIFF’S dispute letter
 6     notified AMEX that his son had changed the address on the identity theft accounts in
 7     order to deprive PLAINTIFF of receiving statements related to the accounts as a way of
 8     attempting to hide his perpetration of the identity theft.
 9           50.    AMEX received PLAINTIFF’S disputes to the credit reporting agencies,
10     which also included copies of the police reports, but in response AMEX falsely verified
11     to the consumer credit reporting agencies that its reporting of the accounts being owed
12     by PLAINTIFF were accurate, and AMEX refused to delete the reporting, and even
13     after receiving PLAINTIFF’S disputes AMEX updated its reporting of the accounts to
14     report that thousands of dollars are allegedly past due by PLAINTIFF and that
15     PLAINTIFF has remained delinquent on the accounts.
16           51.    Upon information and belief, AMEX was at all times relevant in
17     possession of documents that would have confirmed PLAINTIFF’S report of identity
18     theft, including the spending history and the telephone number and email address being
19     consistent with PLAINTIFF’S son’s fraudulent activities.
20           52.    As such, AMEX failed to consider all information supplied by
21     PLAINTIFF in connection with his disputes, and failed to review its own records in
22     connection with the dispute, and therefore failed to conduct a reasonable re-
23     investigation as required by 15 U.S.C. § 1681s-2(b).
24           53.    Also, AMEX has furnished information to the consumer credit reporting
25     agencies that it knows or has reason to know is inaccurate or incomplete in violation of
26     Calif. Civ. Code § 1785.25(a)
27           54.    By being provided with PLAINTIFF’S written dispute letters and copies of
28     the relevant police reports, AMEX was placed on written notice that a situation of
                                                     8
                           Complaint for Damages and Injunctive Relief
     Case 5:20-cv-01620-AB-SP Document 1 Filed 08/12/20 Page 9 of 38 Page ID #:9



 1     identity theft might exist, yet after receiving such written notice failed to conduct a
 2     reasonable investigation into the dispute and has persisted in maintaining it possesses an
 3     interest in the alleged debts against PLAINTIFF by continuing to report the accounts as
 4     being owed by PLAINTIFF in his name.
 5           55.    More than 30 days has passed since PLAINTIFF put AMEX on such
 6     written notice before filing the instant lawsuit.
 7           56.    Additionally, AMEX’S reporting of the accounts as being owed by
 8     PLAINTIFF in his name amount to misrepresentations as to the character and status of
 9     the alleged debts.
10                                       Facts related to B OF A
11           57.    On or about February 5, 2020, PLAINTIFF provided to B OF A a
12     completed and signed identity theft affidavit, which was signed under penalty of
13     perjury, notifying B OF A that he is disputing the accounts subject of identity theft in
14     his name and provided to B OF A copies of the police reports.
15           58.    Following up, by letter dated March 6, 2020, PLAINTIFF again notified B
16     OF A that he is disputing the accounts subject of identity theft in his name and provided
17     to B OF A with each dispute letter copies of the police reports.
18           59.    Certified return mail confirms that the March 6, 2020 letter was delivered
19     to B OF A on March 10, 2020.
20           60.    By letter dated April 1, 2020, B OF A asked PLAINTIFF to provide an
21     identity theft affidavit and a police report claiming it needed these items in order to
22     investigate his report of identity theft.
23           61.    However, PLAINTIFF had already provided both of these items to B OF A
24     previously, which compels the conclusion that B OF A failed to properly investigate
25     PLAINTIFF’S identity theft disputes submitted in January and March of 2020.
26           62.    B OF A received PLAINTIFF’S disputes to the credit reporting agencies,
27     which also included copies of the police reports, but in response B OF A falsely verified
28     to the consumer credit reporting agencies that its reporting of negative balances owed
                                                     9
                            Complaint for Damages and Injunctive Relief
 Case 5:20-cv-01620-AB-SP Document 1 Filed 08/12/20 Page 10 of 38 Page ID #:10



 1   by PLAINTIFF were accurate, and B OF A refused to delete the reporting, and even
 2   after receiving PLAINTIFF’S disputes B OF A updated its reporting of the accounts to
 3   reflect new negative balances alleged to be owed by PLAINTIFF, including submitting
 4   updates in June and July of 2020 (after receiving notice of PLAINTIFF’S disputes to
 5   the credit reporting agencies) to update its reporting that thousands of dollars are
 6   allegedly past due by PLAINTIFF and that PLAINTIFF has remained delinquent on the
 7   accounts.
 8         63.    Upon information and belief, B OF A was at all times relevant in
 9   possession of documents that would have confirmed PLAINTIFF’S report of identity
10   theft, including the spending history and the telephone number and email address being
11   consistent with PLAINTIFF’S son’s fraudulent activities.
12         64.    As such, B OF A failed to consider all information supplied by
13   PLAINTIFF in connection with his disputes, and failed to review its own records in
14   connection with the dispute, and therefore failed to conduct a reasonable re-
15   investigation as required by 15 U.S.C. § 1681s-2(b).
16         65.    Also, B OF A has furnished information to the consumer credit reporting
17   agencies that it knows or has reason to know is inaccurate or incomplete in violation of
18   Calif. Civ. Code § 1785.25(a)
19         66.    PLAINTIFF submitted another written dispute to B OF A regarding
20   identity theft and again included the police reports, such letter dated June 19, 2020.
21         67.    Certified return mail confirms this letter was delivered on June 25, 2020.
22         68.    By letter dated June 26, 2020, B OF A affirmatively notified PLAINTIFF
23   that it has rejected his claim of identity theft and notified PLAINTIFF that it would
24   continue to pursue any delinquency on the accounts.
25         69.    Additionally, B OF A has since persisted in attempting to collect from
26   PLAINTIFF thousands of dollars, including by a statement ending July 7, 2020 and
27   claiming there is a total balance owed of $33,467.22 with a minimum payment of
28   $4,882.00 due by August 4, 2020.
                                                 10
                         Complaint for Damages and Injunctive Relief
 Case 5:20-cv-01620-AB-SP Document 1 Filed 08/12/20 Page 11 of 38 Page ID #:11



 1         70.    The actions of B OF A in updating its credit reporting claiming
 2   PLAINTIFF still owes thousands of dollars equates to B OF A maintaining a claim on
 3   the account as against PLAINTIFF.
 4         71.    However, by being provided with PLAINTIFF’S written dispute letters
 5   that included copies of the relevant police reports, B OF A was placed on written notice
 6   that a situation of identity theft might exist, yet after receiving such written notice failed
 7   to conduct a reasonable investigation into the dispute and has since persisted in
 8   asserting a claim against PLAINTIFF.
 9         72.    More than 30 days has passed since PLAINTIFF put B OF A on such
10   written notice before filing the instant lawsuit.
11         73.    Additionally, B OF A’s attempts to collect monies after being placed on
12   notice of the identity theft issues as a result of his son’s fraudulent activities amounts to
13   unlawful attempts to collect monies not actually owed and misrepresentations as to the
14   character and status of the alleged debts.
15                                  Facts related to BARCLAYS
16         74.    Bv letters dated March 2, 2020, June 12, 2020, and June 18, 2020,
17   PLAINTIFF notified BARCLAYS that he is disputing the accounts subject of identity
18   theft in his name and provided to BARCLAYS with each dispute letter copies of the
19   police reports.
20         75.    Certified return mail confirms these letters were delivered to BARCLAYS
21   on March 11, 2020, June 18, 2020, and June 29, 2020, respectively.
22         76.    By letters dated March 27, 2020, July 15, 2020, July 22, 2020, and July 23,
23   2020, BARCLAYS notified PLAINTIFF that it is rejecting PLAINTIFF’S disputes of
24   identity theft and informed him that he will remain responsible for any balance on the
25   account as well as any fees, interest, and finance charges.
26         77.    Upon information and belief, BARCLAYS was at all times relevant in
27   possession of documents that would have confirmed PLAINTIFF’S report of identity
28   theft, including the spending history and the telephone number and email address being
                                                  11
                          Complaint for Damages and Injunctive Relief
 Case 5:20-cv-01620-AB-SP Document 1 Filed 08/12/20 Page 12 of 38 Page ID #:12



 1   consistent with PLAINTIFF’S son’s fraudulent activities
 2         78.    Furthermore, BARCLAYS received PLAINTIFF’S disputes to the credit
 3   reporting agencies, which also included copies of the police reports, but BARCLAYS
 4   falsely verified to the consumer credit reporting agencies that its reporting of a negative
 5   balance owed by PLAINTIFF is accurate, has refused to delete the reporting, and even
 6   after receiving PLAINTIFF’S disputes BARCLAYS updated its reporting in June of
 7   2020 (after receiving notice of PLAINTIFF’S disputes to the credit reporting agencies)
 8   to update its reporting that thousands of dollars are allegedly past due by PLAINTIFF
 9   and that PLAINTIFF has remained delinquent on the accounts.
10         79.    As such, BARCLAYS has failed to consider all information supplied by
11   PLAINTIFF in connection with his dispute, and failed to review its own records in
12   connection with the dispute, and therefore failed to conduct a reasonable re-
13   investigation as required by 15 U.S.C. § 1681s-2(b).
14         80.    Also, BARCLAYS has furnished information to the consumer credit
15   reporting agencies that it knows or has reason to know is inaccurate or incomplete in
16   violation of Calif. Civ. Code § 1785.25(a).
17         81.    By being provided with PLAINTIFF’S written dispute letters and copies of
18   the relevant police reports, BARCLAYS was placed on written notice that a situation of
19   identity theft might exist, yet after receiving such written notice failed to conduct a
20   reasonable investigation into the dispute and has since persisted in claiming that
21   PLAINTIFF will remain responsible for any balance on the account as well as any fees,
22   interest, and finance charges and thereby persisted in claiming it maintains an interest in
23   the alleged debts against PLAINTIFF.
24         82.    More than 30 days has passed since PLAINTIFF put BARCLAYS on such
25   written notice before filing the instant lawsuit.
26         83.    Additionally, BARCLAYS’s assertions that PLAINTIFF will remain
27   responsible for any balance on the account as well as any fees, interest, and finance
28   charges after being placed on notice of the identity theft issues as a result of his son’s
                                                   12
                         Complaint for Damages and Injunctive Relief
 Case 5:20-cv-01620-AB-SP Document 1 Filed 08/12/20 Page 13 of 38 Page ID #:13



 1   fraudulent activities amounts to unlawful attempts to collect monies not actually owed
 2   and misrepresentations as to the character and status of the alleged debts.
 3                                    Facts related to CHASE
 4          84.    In January of 2020, CHASE sent at least two letters to PLAINTIFF
 5   notifying PLAINTIFF that it had unilaterally discovered cards had been opened in his
 6   name fraudulently and that CHASE was closing the cards subject of those notices.
 7          85.    As a result, CHASE is well aware of PLAINTIFF being a victim of
 8   identity theft.
 9          86.    Also in January of 2020, PLAINTIFF provided to CHASE a completed
10   and signed identity theft affidavit, which was signed under penalty of perjury, notifying
11   CHASE that he is disputing the accounts subject of identity theft in his name and
12   provided to CHASE copies of the police reports.
13          87.    Following up, by letters dated February 27, 2020 and June 19, 2020,
14   PLAINTIFF again notified CHASE that he is disputing the accounts subject of identity
15   theft in his name and provided to CHASE with each dispute letter copies of the police
16   reports.
17          88.    Certified return mail confirms that these letters were delivered to CHASE
18   on March 10, 2020 and June 26, 2020, respectively.
19          89.    However, CHASE notified PLAINTIFF that on the cards it did not
20   unilaterally close in January 2020 that it is rejecting his claims of identity theft and has
21   claimed he remains responsible for the debts on those cards.
22          90.    Upon information and belief, CHASE was at all times relevant in
23   possession of documents that would have confirmed PLAINTIFF’S report of identity
24   theft, including the spending history and the telephone number and email address being
25   consistent with PLAINTIFF’S son’s fraudulent activities.
26          91.    Furthermore, CHASE received PLAINTIFF’S disputes to the credit
27   reporting agencies, which also included copies of the police reports, but CHASE falsely
28   verified to the consumer credit reporting agencies that its reporting of a negative
                                                 13
                         Complaint for Damages and Injunctive Relief
 Case 5:20-cv-01620-AB-SP Document 1 Filed 08/12/20 Page 14 of 38 Page ID #:14



 1   balance owed by PLAINTIFF is accurate, has refused to delete the reporting, and even
 2   after receiving PLAINTIFF’S disputes CHASE updated the accounts to report new and
 3   additional amounts allegedly in default, including in July of 2020(after receiving notice
 4   of PLAINTIFF’S disputes to the credit reporting agencies) to update its reporting that
 5   thousands of dollars are allegedly past due by PLAINTIFF and that PLAINTIFF has
 6   remained delinquent on the accounts.
 7         92.    As such, CHASE has failed to consider all information supplied by
 8   PLAINTIFF in connection with his dispute, and failed to review its own records in
 9   connection with the dispute, and therefore failed to conduct a reasonable re-
10   investigation as required by 15 U.S.C. § 1681s-2(b).
11         93.    Also, CHASE has furnished information to the consumer credit reporting
12   agencies that it knows or has reason to know is inaccurate or incomplete in violation of
13   Calif. Civ. Code § 1785.25(a).
14         94.    The actions of CHASE in claiming PLAINTIFF remains fully responsible
15   for the balances alleged to be owed and also by updating its credit reporting claiming
16   PLAINTIFF still owes thousands of dollars, equate to CHASE maintaining a claim on
17   the accounts as against PLAINTIFF.
18         95.    However, by being provided with PLAINTIFF’S written dispute letters
19   that included copies of the relevant police reports, CHASE was placed on written notice
20   that a situation of identity theft might exist, yet after receiving such written notice failed
21   to conduct a reasonable investigation into the dispute and has since persisted in
22   asserting a claim against PLAINTIFF.
23         96.    More than 30 days has passed since PLAINTIFF put CHASE on such
24   written notice before filing the instant lawsuit.
25         97.    Additionally, CHASE’S attempts to collect monies after being placed on
26   notice of the identity theft issues as a result of his son’s fraudulent activities amounts to
27   unlawful attempts to collect monies not actually owed and misrepresentations as to the
28   character and status of the alleged debts.
                                                  14
                          Complaint for Damages and Injunctive Relief
 Case 5:20-cv-01620-AB-SP Document 1 Filed 08/12/20 Page 15 of 38 Page ID #:15



 1                                     Facts related to CITI
 2         98.    In January of 2020, PLAINTIFF provided to CITI a completed and signed
 3   identity theft affidavit, which was signed under penalty of perjury, notifying CITI that
 4   he is disputing the accounts subject of identity theft in his name and provided to CITI
 5   copies of the police reports.
 6         99.    Also in January of 2020, CITI sent PLAINTIFF a letter claiming that they
 7   suspected suspicious unauthorized activity on his accounts, which confirms that CITI
 8   had reason to know that PLAINTIFF was a victim of identity theft.
 9         100. Following up, by letter dated March 6, 2020, PLAINTIFF again notified
10   CITI that he is disputing the accounts subject of identity theft in his name and provided
11   to CITI with each dispute letter copies of the police reports.
12         101. Certified return mail confirms that the March 6, 2020 letter was delivered
13   to CITI on March 14, 2020.
14         102. Furthermore, CITI received PLAINTIFF’S disputes to the credit reporting
15   agencies, which also included copies of the police reports, but CITI falsely verified to
16   the consumer credit reporting agencies that its reporting of a negative balance owed by
17   PLAINTIFF is accurate, has refused to delete the reporting, and even after receiving
18   PLAINTIFF’S disputes CITI updated the accounts to report new and additional
19   amounts allegedly in default, including most recently submitting an update in June of
20   2020 (after receiving notice of PLAINTIFF’S disputes to the credit reporting agencies)
21   to update its reporting that thousands of dollars are allegedly past due by PLAINTIFF
22   and that PLAINTIFF has remained delinquent on the accounts.
23         103. Upon information and belief, CITI was at all times relevant in possession
24   of documents that would have confirmed PLAINTIFF’S report of identity theft,
25   including the spending history and the telephone number and email address being
26   consistent with PLAINTIFF’S son’s fraudulent activities.
27         104. As such, CITI has failed to consider all information supplied by
28   PLAINTIFF in connection with his dispute, and failed to review its own records in
                                                 15
                         Complaint for Damages and Injunctive Relief
 Case 5:20-cv-01620-AB-SP Document 1 Filed 08/12/20 Page 16 of 38 Page ID #:16



 1   connection with the dispute, and therefore failed to conduct a reasonable re-
 2   investigation as required by 15 U.S.C. § 1681s-2(b).
 3          105. Also, CITI has furnished information to the consumer credit reporting
 4   agencies that it knows or has reason to know is inaccurate or incomplete in violation of
 5   Calif. Civ. Code § 1785.25(a).
 6          106. Furthermore, in June of 2020, CITI notified PLAINTIFF in writing that it
 7   is rejecting his claims of identity theft.
 8          107. CITI has since sent multiple written notices to PLAINTIFF attempting to
 9   collect thousands of dollars from him on the disputed accounts plus interest and fees.
10          108. Even after rejecting PLAINTIFF’S dispute of identity theft, CITI has sent
11   two letters to PLAINTIFF in July of 2020 notifying him that they have determined there
12   is suspicious activity on his account based on recent fraud trends, which shows even
13   CITI has reason to know that PLAINTIFF is the victim of identity theft and its previous
14   rejection of his claims of identity theft are unreasonable and without substantiation.
15          109. Even while notifying PLAINTIFF of it determining suspicious activity
16   exists on the account, CITI also sent statements to PLANTIFF on the same account
17   attempting to collect at the same time to collect thousands of dollars from PLAINTIFF
18   plus interest and fees.
19          110. By being provided with PLAINTIFF’S written dispute letters and copies of
20   the relevant police reports, CITI was placed on written notice that a situation of identity
21   theft might exist, yet after receiving such written notice failed to conduct a reasonable
22   investigation into the dispute and has since persisted in claiming that PLAINTIFF will
23   remain responsible for any balance on the accounts and thereby persisted in claiming it
24   maintains an interest in the alleged debts against PLAINTIFF.
25          111. More than 30 days has passed since PLAINTIFF put CITI on such written
26   notice before filing the instant lawsuit.
27          112. Additionally, CITI’S assertions that PLAINTIFF will remain responsible
28   for any balance on the account after being placed on notice of the identity theft issues as
                                                  16
                          Complaint for Damages and Injunctive Relief
 Case 5:20-cv-01620-AB-SP Document 1 Filed 08/12/20 Page 17 of 38 Page ID #:17



 1   a result of his son’s fraudulent activities amounts to unlawful attempts to collect monies
 2   not actually owed and misrepresentations as to the character and status of the alleged
 3   debts.
 4                                 Facts related to DISCOVER
 5            113. In January of 2020, DISCOVER sent at least one letters to PLAINTIFF
 6   notifying PLAINTIFF that it was investigating whether cards had been opened in his
 7   name fraudulently and that DISCOVER was closing the cards subject of those notices.
 8            114. As a result, DISCOVER is well aware of PLAINTIFF being a victim of
 9   identity theft.
10            115. Also in January of 2020, PLAINTIFF provided to DICOVER a completed
11   and signed identity theft affidavit, which was signed under penalty of perjury, notifying
12   DISCOVER that he is disputing the accounts subject of identity theft in his name.
13            116. Certified mail confirms this letter was delivered to DISCOVER on
14   February 4, 2020.
15            117. However, DISCOVER notified PLAINTIFF in writing in February of 2020
16   that it was rejecting his claim of identity theft, but without giving him any reason, and
17   notified him that it was opening a new card in his name and transferring the balance
18   from the old card to the new card and also indicated that PLAINTIFF is responsible for
19   the full balance on the new card.
20            118. Following up, by letters dated February 27, 2020 and June 18, 2020,
21   PLAINTIFF again notified DISCOVER that he is disputing the accounts subject of
22   identity theft in his name and provided to DISCOVER with each dispute letter copies of
23   the police reports.
24            119. Certified return mail confirms that these letters were delivered to
25   DISCOVER on March 11, 2020 and July 1, 2020, respectively.
26            120. However, in July of 2020, DISCOVER sent correspondence to
27   PLAINTIFF claiming he still needed to provide them with a completed identity theft
28   affidavit, which is false because he already had done so in January of 2020, which
                                                17
                           Complaint for Damages and Injunctive Relief
 Case 5:20-cv-01620-AB-SP Document 1 Filed 08/12/20 Page 18 of 38 Page ID #:18



 1   confirms that DISCOVER failed to conduct a reasonable investigation by failing to
 2   review all relevant documents and correspondence in its own possession.
 3         121.   Furthermore, DISCOVER notified PLAINTIFF in July of 2020 that it is
 4   rejecting his claims of identity theft and has claimed he remains responsible for the
 5   debts on those cards and has continued to send him correspondence claiming he owes
 6   thousands of dollars plus fees and interest.
 7         122. Upon information and belief, DISCOVER was at all times relevant in
 8   possession of documents that would have confirmed PLAINTIFF’S report of identity
 9   theft, including the spending history and the telephone number and email address being
10   consistent with PLAINTIFF’S son’s fraudulent activities.
11         123. Furthermore, DISCOVER received PLAINTIFF’S disputes to the credit
12   reporting agencies, which also included copies of the police reports, but DISCOVER
13   falsely verified to the consumer credit reporting agencies that its reporting of a negative
14   balance owed by PLAINTIFF is accurate and even after receiving PLAINTIFF’S
15   disputes DISCOVER updated the accounts as recently as June of 2020 (after receiving
16   notice of PLAINTIFF’S disputes to the credit reporting agencies) to update its reporting
17   that thousands of dollars are allegedly past due by PLAINTIFF and that PLAINTIFF
18   has remained delinquent on the accounts.
19         124. As such, DISCOVER has failed to consider all information supplied by
20   PLAINTIFF in connection with his dispute, and failed to review its own records in
21   connection with the dispute, and therefore failed to conduct a reasonable re-
22   investigation as required by 15 U.S.C. § 1681s-2(b).
23         125. Also, DISCOVER has furnished information to the consumer credit
24   reporting agencies that it knows or has reason to know is inaccurate or incomplete in
25   violation of Calif. Civ. Code § 1785.25(a).
26         126. By being provided with PLAINTIFF’S written dispute letters and copies of
27   the relevant police reports, DISCOVER was placed on written notice that a situation of
28   identity theft might exist, yet after receiving such written notice failed to conduct a
                                                    18
                         Complaint for Damages and Injunctive Relief
 Case 5:20-cv-01620-AB-SP Document 1 Filed 08/12/20 Page 19 of 38 Page ID #:19



 1   reasonable investigation into the dispute and has since persisted in claiming that
 2   PLAINTIFF will remain responsible for any balance on the accounts and thereby
 3   persisted in claiming it maintains an interest in the alleged debts against PLAINTIFF.
 4         127. More than 30 days has passed since PLAINTIFF put DISCOVER on such
 5   written notice before filing the instant lawsuit.
 6         128. Additionally, DISCOVER’S assertions that PLAINTIFF will remain
 7   responsible for any balance on the account after being placed on notice of the identity
 8   theft issues as a result of his son’s fraudulent activities amounts to unlawful attempts to
 9   collect monies not actually owed and misrepresentations as to the character and status
10   of the alleged debts.
11                                     Facts related to NASA
12         129. In January of 2020, PLAINTIFF provided to NASA a completed and
13   signed identity theft affidavit, which was signed under penalty of perjury, notifying
14   NASA that he is disputing the accounts subject of identity theft in his name and
15   provided to NASA copies of the police reports.
16         130. Following up, by letters dated February 27, 2020 and June 18, 2020,
17   PLAINTIFF again notified NASA that he is disputing the accounts subject of identity
18   theft in his name and provided to NASA with each dispute letter copies of the police
19   reports.
20         131. Certified return mail confirms that these letters were delivered March 10,
21   2020 and June 25, 2020, respectively.
22         132. Furthermore, NASA received PLAINTIFF’S disputes to the credit
23   reporting agencies, which also included copies of the police reports, but NASA falsely
24   verified to the consumer credit reporting agencies that its reporting of a negative
25   balance owed by PLAINTIFF is accurate, has refused to delete the reporting, and even
26   after receiving PLAINTIFF’S disputes NASA updated the accounts to report new and
27   additional amounts allegedly in default, including submitting updates in March, April,
28   and May of 2020 (after receiving notice of PLAINTIFF’S disputes to the credit
                                                  19
                         Complaint for Damages and Injunctive Relief
 Case 5:20-cv-01620-AB-SP Document 1 Filed 08/12/20 Page 20 of 38 Page ID #:20



 1   reporting agencies) to update its reporting that thousands of dollars are allegedly past
 2   due by PLAINTIFF and that PLAINTIFF has remained delinquent on the account.
 3         133. Upon information and belief, NASA was at all times relevant in possession
 4   of documents that would have confirmed PLAINTIFF’S report of identity theft,
 5   including the spending history and the telephone number and email address being
 6   consistent with PLAINTIFF’S son’s fraudulent activities.
 7         134. As such, NASA has failed to consider all information supplied by
 8   PLAINTIFF in connection with his dispute, and failed to review its own records in
 9   connection with the dispute, and therefore failed to conduct a reasonable re-
10   investigation as required by 15 U.S.C. § 1681s-2(b).
11         135. Also, NASA has furnished information to the consumer credit reporting
12   agencies that it knows or has reason to know is inaccurate or incomplete in violation of
13   Calif. Civ. Code § 1785.25(a).
14         136. Furthermore, NASA engaged in multiple efforts to collect thousands of
15   dollars from PLAINTIFF even after it received PLAINTIFF’S numerous disputes of
16   identity theft, which amounts to unlawful attempts to collect monies not actually owed
17   and misrepresentations as to the character and status of the alleged debts
18                                    Facts related to PENFED
19          137. In January of 2020, PLAINTIFF provided to PENFED a completed and
20   signed identity theft affidavit, which was signed under penalty of perjury, notifying
21   PENFED that he is disputing the accounts subject of identity theft in his name and
22   provided to PENFED copies of the police reports.
23         138. Following up, by letters dated February 27, 2020 and June 18, 2020,
24   PLAINTIFF again notified PENFED that he is disputing the accounts subject of identity
25   theft in his name and provided to PENFED with each dispute letter copies of the police
26   reports.
27         139. Certified return mail confirms that these letters were delivered March 11,
28   2020 and June 25, 2020, respectively.
                                                 20
                         Complaint for Damages and Injunctive Relief
 Case 5:20-cv-01620-AB-SP Document 1 Filed 08/12/20 Page 21 of 38 Page ID #:21



 1         140. Furthermore, PENFED received PLAINTIFF’S disputes to the credit
 2   reporting agencies, which also included copies of the police reports, but PENFED
 3   falsely verified to the consumer credit reporting agencies that its reporting of a negative
 4   balance owed by PLAINTIFF is accurate, has refused to delete the reporting, and even
 5   after receiving PLAINTIFF’S disputes PENFED updated the accounts to report new
 6   and additional amounts allegedly in default, including most recently submitting an
 7   update in July of 2020 reporting an outstanding balanced owed with thousands of
 8   dollars past due.
 9         141. Upon information and belief, PENFED was at all times relevant in
10   possession of documents that would have confirmed PLAINTIFF’S report of identity
11   theft, including the spending history and the telephone number and email address being
12   consistent with PLAINTIFF’S son’s fraudulent activities.
13         142. As such, PENFED has failed to consider all information supplied by
14   PLAINTIFF in connection with his dispute, and failed to review its own records in
15   connection with the dispute, and therefore failed to conduct a reasonable re-
16   investigation as required by 15 U.S.C. § 1681s-2(b).
17         143. Also, PENFED has furnished information to the consumer credit reporting
18   agencies that it knows or has reason to know is inaccurate or incomplete in violation of
19   Calif. Civ. Code § 1785.25(a).
20         144. Furthermore, PENFED has engaged in multiple efforts to collect thousands
21   of dollars from PLAINTIFF even after it received PLAINTIFF’S numerous disputes of
22   identity theft, including threatening him in April 2020 with a lawsuit if he did not pay
23   the amounts alleged to be owed within 10 days and also exclaiming to him that he had
24   better find a good lawyer to defend himself against PENFED’S collection attempts.
25         145. By being provided with PLAINTIFF’S written dispute letters and copies of
26   the relevant police reports, PENFED was placed on written notice that a situation of
27   identity theft might exist, yet after receiving such written notice failed to conduct a
28   reasonable investigation into the dispute and has since persisted in claiming that
                                                 21
                         Complaint for Damages and Injunctive Relief
 Case 5:20-cv-01620-AB-SP Document 1 Filed 08/12/20 Page 22 of 38 Page ID #:22



 1   PLAINTIFF will remain responsible for any balance on the accounts and thereby
 2   persisted in claiming it maintains an interest in the alleged debts against PLAINTIFF.
 3         146. More than 30 days has passed since PLAINTIFF put PENFED on such
 4   written notice before filing the instant lawsuit.
 5         147. Additionally, PENFED’S assertions that PLAINTIFF will remain
 6   responsible for any balance on the account after being placed on notice of the identity
 7   theft issues as a result of his son’s fraudulent activities amounts to unlawful attempts to
 8   collect monies not actually owed and misrepresentations as to the character and status
 9   of the alleged debts.
10                            Damages relevant to all DEFENDANTS
11         148. As a result of the disputed and inaccurate information remaining in
12   PLAINTIFF’S consumer credit files, as a direct result of each DEFENDANTS’ refusals
13   and failures to comply with clear and express statutory requirements in response to
14   PLAINTIFF’S disputes, PLAINTIFF has suffered and continues to suffer economic
15   harm by way of inaccurate and derogatory information remaining in his credit file that
16   creates an undeniably inaccurate picture of his standing as consumers, and creates an
17   undeniably inaccurate picture of his creditworthiness, which has in turn caused him to
18   suffer a significantly lower consumer credit score and has also caused him to not be
19   able to apply for and obtain any credit in his name truly that he would otherwise use for
20   his and his family’s benefit.
21         149. PLAINTIFF’S consumer credit scores will remain lower than what it
22   should be, as a direct result of his credit files considering the falsely reported monthly
23   payments and outstanding balance as current obligations of PLAINTIFF, which factor
24   against PLAINTIFF’S favor in his debt to income ratio.
25         150. Potential creditors will evaluate PLAINTIFF’S creditworthiness as if his
26   debt to income ratio is much worse than what it actually should be, because if the
27   disputed accounts were not reported against him in such a manner then his debt to
28   income ratio would be much more favorable.
                                                  22
                         Complaint for Damages and Injunctive Relief
 Case 5:20-cv-01620-AB-SP Document 1 Filed 08/12/20 Page 23 of 38 Page ID #:23



 1         151. Consequently, PLAINTIFF’S consumer credit scores are lower than they
 2   otherwise should be, because all consumer credit scoring models factor debt to income
 3   ratio such that a higher amount of debt obligations compared to a lower income result in
 4   a lower credit score because the consumer appears to be a credit risk.
 5         152. PLAINTIFF has also been damaged by way of mental anguish and
 6   emotional distress such as anger, nervousness, embarrassment, loss of sleep, and
 7   feelings of distraught and helplessness.
 8                       FIRST CAUSE OF ACTION
          CALIFORNIA CONSUMER CREDIT REPORTING AGENCIES ACT
 9
                           Calif. Civ. Code §1785.25
10       (AGAINST DEFENDANTS AMEX, BARCLAYS, B OF A, CHASE, CITI,
                    DISCOVER, NASA, AND PENFED ONLY)
11
12
           153. PLAINTIFF repeats, re-alleges, and incorporates by reference all other
13
     paragraphs, as if fully set forth herein.
14
           154. As the furnisher of information to credit reporting agencies, AMEX,
15
     BARCLAYS, B OF A, CHASE, CITI, DISCOVER, NASA, and PENFED, have all
16
     remained obligated to not furnish information on a specific transaction or experience to
17
     any consumer credit reporting agency if it knew or should have known the information
18
     was incomplete or inaccurate, as required by Calif. Civ. Code § 1785.25(a) of the
19
     California CCRAA.
20
           155. Even if the derogatory reporting is technically accurate, it is still a
21
     violation of this law if the derogatory reporting is misleading in such a way and to such
22
     an extent that it can be expected to adversely affect credit decisions. Cisneros v. U.D.
23
     Registry, Inc. (1995) 39 Cal. App. 4th 548.
24
           156. AMEX, BARCLAYS, B OF A, CHASE, CITI, DISCOVER, NASA, and
25
     PENFED have all violated their obligations under Section 1785.25(a) of the Calif.
26
     CCRAA both by initially reporting to the consumer credit reporting agencies the
27
     disputed account as belonging to PLAINTIFF and also by subsequently verifying to the
28
                                                   23
                          Complaint for Damages and Injunctive Relief
 Case 5:20-cv-01620-AB-SP Document 1 Filed 08/12/20 Page 24 of 38 Page ID #:24



 1   credit reporting agencies in response to PLAINTIFF’S dispute letters and also by
 2   submitting new alleged outstanding balances after receiving PLAINTIFF’S dispute
 3   letters, when in reality each of them either knew or should have known the accounts did
 4   not belong to PLAINTIFF.
 5         157. PLAINTIFF is informed and believes that AMEX, BARCLAYS, B OF A,
 6   CHASE, CITI, DISCOVER, NASA, and PENFED violations were negligent at a
 7   minimum, but were willful in that they each acted with such a high degree of risk of
 8   committing a legal violation that was higher than mere carelessness, because they were
 9   placed on actual notice of PLAINTIFF specific details for the dispute, but failed to
10   process the disputes taking such details into consideration and failed to comply with
11   clear statutory obligations.
12         158. As a result of these negligent and willful violations, PLAINTIFF has
13   suffered actual damages as identified in the statement of facts above.
14                      SECOND CAUSE OF ACTION
                   FEDERAL FAIR CREDIT REPORTING ACT
15
                            15 U.S.C. § 1681s-2(b)
16       (AGAINST DEFENDANTS AMEX, BARCLAYS, B OF A, CHASE, CITI,
                    DISCOVER, NASA, AND PENFED ONLY)
17
18
           159. PLAINTIFF repeats, re-alleges, and incorporates by reference all other
19
     paragraphs, as if fully set forth herein.
20
           160. As the furnisher of information to credit reporting agencies, AMEX,
21
     BARCLAYS, B OF A, CHASE, CITI, DISCOVER, NASA, and PENFED have all
22
     remained obligated pursuant to 15 U.S.C. § 1681s-2(b) to conduct a reasonable re-
23
     investigation into a dispute notified to them by the consumer credit reporting agencies,
24
     which also requires them to consider all information supplied by the consumer in
25
     connection with the dispute.
26
           161. AMEX, BARCLAYS, B OF A, CHASE, CITI, DISCOVER, NASA, and
27
     PENFED violated their obligations under 15 U.S.C. §1681-s2(b) by verifying to the
28
                                                 24
                          Complaint for Damages and Injunctive Relief
 Case 5:20-cv-01620-AB-SP Document 1 Filed 08/12/20 Page 25 of 38 Page ID #:25



 1   consumer credit reporting agencies the disputed accounts as belonging to PLAINTIFF,
 2   when in reality they either knew or should have known the accounts did not belong to
 3   PLAINTIFF and should have requested that the account be deleted from PLAINTIFF’S
 4   credit files.
 5          162. Had AMEX, BARCLAYS, B OF A, CHASE, CITI, DISCOVER, NASA,
 6   and PENFED conducted a reasonable re-investigation into PLAINTIFF’S disputes, then
 7   they would have discovered that the disputed account did not belong to PLAINTIFF
 8   and would have requested that the accounts be deleted from his credit file.
 9          163. By failing to do so, however, AMEX, BARCLAYS, B OF A, CHASE,
10   CITI, DISCOVER, NASA, and PENFED inaccurately verified the account as belonging
11   to PLAINTIFF and caused the credit reporting agencies to continue inaccurately
12   reporting the account as a debt owed by PLAINTIFF.
13          164. PLAINTIFF is informed and believes that AMEX, BARCLAYS, B OF A,
14   CHASE, CITI, DISCOVER, NASA, and PENFED violations were negligent at a
15   minimum, but were willful in that they each acted with such a high degree of risk of
16   committing a legal violation that was higher than mere carelessness, because they were
17   placed on actual notice of PLAINTIFF specific details for the dispute, but failed to
18   process the disputes taking such details into consideration and failed to comply with
19   clear statutory obligations.
20          165. As a result of these negligent and willful violations, PLAINTIFF has
21   suffered actual damages as identified in the statement of facts above.
22                        THIRD CAUSE OF ACTION
                  CALIF. IDENTITY THEFT PROTECTION ACT
23
                            Calif. Civ. Code § 1798.93
24       (AGAINST DEFENDANTS AMEX, BARCLAYS, B OF A, CHASE, CITI,
                       DISCOVER AND PENFED ONLY)
25
26          166. PLAINTIFF repeats, re-alleges, and incorporates by reference all other
27   paragraphs, as if fully set forth herein.
28          167. California's Identity Theft Law allows a “victim of identity theft” to bring
                                                 25
                          Complaint for Damages and Injunctive Relief
 Case 5:20-cv-01620-AB-SP Document 1 Filed 08/12/20 Page 26 of 38 Page ID #:26



 1   an action for damages, civil penalties, and injunctive relief against a “claimant to
 2   establish that the person is a victim of identity theft in connection with the claimant's
 3   claim against that person.” Cal. Civ. Code § 1798.93(a) and (c).
 4         168. “Identity theft means the unauthorized use of another person's personal
 5   identifying information to obtain credit, goods, services, money, or property.” Cal. Civ.
 6   Code § 1798.92(b).
 7         169. “Personal identifying information means a person's name, address,
 8   telephone number, driver's license number, social security number, place of
 9   employment, employee identification number, mother's maiden name, demand deposit
10   account number, savings account number, or credit card number.” Cal. Civ. Code §
11   1798.92(c).
12         170. “Claimant” means “a person who has or purports to have a claim for
13   money or an interest in property in connection with a transaction procured through
14   identity theft.” Cal. Civ. Code § 1798.92(a).
15         171. PLAINTIFF is a victim of identity theft because 1) William Warne use
16   PLAINTIFF’S name and personal identifying information to open credit cards and lines
17   of credit in PLAINTIFF’S name so that William Warne could use them to his own
18   personal benefit without PLAINTIFF’S knowledge or authorization, and 2) William
19   Warne used cards and lines of credit that were already in PLAINTIFF’S name to make
20   personal purchases and expenditures for his own personal benefit without
21   PLAINTIFF’S knowledge or authorization.
22         172. More than 30 days prior to the filing of this lawsuit, PLAINTIFF provided
23   written notices to AMEX, BARCLAYS, B OF A, CHASE, CITI, DISCOVER, AND
24   PENFED that a situation of identity theft might exist, and in his written notices he
25   explained the basis for that belief and he provided them with copies of the police
26   reports.
27         173. PLAINTIFF also had previously provided identity theft affidavits signed
28   under penalty of perjury and included copies of police reports.
                                                26
                          Complaint for Damages and Injunctive Relief
 Case 5:20-cv-01620-AB-SP Document 1 Filed 08/12/20 Page 27 of 38 Page ID #:27



 1         174. Upon information and belief, AMEX, BARCLAYS, B OF A, CHASE,
 2   CITI, DISCOVER AND PENFED have each been in possession of sufficient
 3   documentation to conclude that PLAINTIFF is the victim of identity theft on each
 4   account and that each account was fraudulently opened and/or utilized by William
 5   Warne.
 6         175. However, AMEX, BARCLAYS, B OF A, CHASE, CITI, DISCOVER
 7   AND PENFED each failed to conduct a reasonable investigation and each have
 8   persisted in maintaining a claim that PLAINTIFF remains responsible on each account.
 9         176. Consequently, AMEX, BARCLAYS, B OF A, CHASE, CITI, DISCOVER
10   AND PENFED have each continued to pursue claims that they each have a present
11   interest in the debts even after being presented with facts that will entitle PLAINTIFF to
12   a judgment pursuant to this section.
13         177. As a result of these negligent and willful violations, PLAINTIFF has
14   suffered actual damages as identified in the statement of facts above.
15                      FOURTH CAUSE OF ACTION
                         CALIF. ROSENTHAL ACT
16
                          Calif. Civ. Code § 1788.17
17       (AGAINST DEFENDANTS AMEX, BARCLAYS, B OF A, CHASE, CITI,
18                  DISCOVER, NASA, AND PENFED ONLY)

19
           178. PLAINTIFF repeats, re-alleges, and incorporates by reference all other
20
     paragraphs, as if fully set forth herein.
21
           179. At all times during the aforementioned actions, there was in full force and
22
     effect the following obligation for a debt collector in connection with the collection of
23
     any debt, pertaining to pursuant to California Civil Code § 1788.17 of the Rosenthal
24
     Act, requiring all debt collectors to be responsible for and liable for all requirements
25
     contained with the Federal FDCPA, exceptions of which are not applicable:
26
                 Notwithstanding any other provision of this title, every debt
27               collector collecting or attempting to collect a consumer debt shall
28               comply with the provisions of Sections 1692b to 1692j, inclusive,

                                                 27
                          Complaint for Damages and Injunctive Relief
 Case 5:20-cv-01620-AB-SP Document 1 Filed 08/12/20 Page 28 of 38 Page ID #:28



 1              of, and shall be subject to the remedies in Section 1692k of, Title 15
                of the United States Code. However, subsection (11) of Section
 2
                1692e and Section 1692g shall not apply to any person specified in
 3              paragraphs (A) and (B) of subsection (6) of Section 1692a of Title
                15 of the United States Code or that person's principal. The
 4
                references to federal codes in this section refer to those codes as
 5              they read January 1, 2001.
 6
           180. PLAINTIFF is as a natural person allegedly obligated to pay consumer
 7
     debts to DEFENDANTS AMEX, BARCLAYS, B OF A, CHASE, CITI, DISCOVER,
 8
     NASA, AND PENFED for credit cards and lines of credit issued for personal and
 9
     household expenses, which were alleged to have been due and owing, which means
10
     PLAINTIFF is therefore a “debtor” as that term is defined by California Civil Code §
11
     1788.2(h) of the Rosenthal Act.
12
           181. DEFENDANTS AMEX, BARCLAYS, B OF A, CHASE, CITI,
13
     DISCOVER, NASA, AND PENFED alleged that PLAINTIFF owed them money that
14
     they were allegedly collecting for personal credit cards and lines of credit, and
15
     PLAINTIFF is therefore informed and believes that the money alleged to have been
16
     owed originated from monetary credit that was extended primarily for personal, family,
17
     or household purposes, and is therefore a “debt” as that term is defined by Calif. Civil
18
     Code § 1788.2(d) of the Rosenthal Act.
19
           182. Upon information and belief, DEFENDANTS AMEX, BARCLAYS, B
20
     OF A, CHASE, CITI, DISCOVER, NASA, AND PENFED each was attempting to
21
     collect on a debt that originated from monetary credit that was extended primarily for
22
     personal, family, or household purposes, without payment being required at the time of
23
     the transaction, and the transactions subject of their collection attempts was therefore a
24
     “consumer credit transaction” within the meaning of Calif. Civil Code § 1788.2(e) of
25
     the Rosenthal Act.
26
           183. Because PLAINTIFF, a natural person allegedly obligated to pay money
27
     to DEFENDANTS AMEX, BARCLAYS, B OF A, CHASE, CITI, DISCOVER,
28
                                                28
                          Complaint for Damages and Injunctive Relief
 Case 5:20-cv-01620-AB-SP Document 1 Filed 08/12/20 Page 29 of 38 Page ID #:29



 1   NASA, AND PENFED arising from a consumer credit transaction, the money allegedly
 2   owed was a “consumer debt” within the meaning of California Civil Code § 1788.2(f)
 3   of the Rosenthal Act.
 4         184. PLAINTIFF is informed and believes that DEFENDANTS AMEX,
 5   BARCLAYS, B OF A, CHASE, CITI, DISCOVER, NASA, AND PENFED regularly
 6   collect or attempts to collect on behalf of themselves debts owed or due or asserted to
 7   be owed or due, and each is therefore a “debt collector” within the meaning of Calif.
 8   Civil Code § 1788.2(c) of the Rosenthal Act, and thereby engages in “debt collection”
 9   within the meaning of California Civil Code § 1788.2(b) of the Rosenthal Act, is also
10   therefore a “person” within the meaning of California Civil Code § 1788.2(g) of the
11   Rosenthal Act, and is also a “creditor” under California Civil Code § 1788.2(i).
12         185. At all times relevant, DEFENDANTS AMEX, BARCLAYS, B OF A,
13   CHASE, CITI, DISCOVER, NASA, AND PENFED were obligated to comply with all
14   such requirements of the Federal FDCPA incorporated into the Rosenthal Act pursuant
15   to Calif. Civ. Code § 1788.17.
16         186. By attempting to collect amounts that PLAINTIFF did not owe by virtue of
17   the amounts alleged arising from identity theft, DEFENDANTS AMEX, BARCLAYS,
18   B OF A, CHASE, CITI, DISCOVER, NASA, AND PENFED have engaged in multiple
19   violations of the FDCA as follows, all of which are necessarily violations of the
20   Rosenthal FDCPA via Calif. Civ. Code 1788.17:
21            a. 15 U.S.C. §1692d by engaging in conduct the natural consequence of
22               which is to oppress PLAINTIFF in connection with the collection of a
23               debt,
24            b. 15 U.S.C. §1692e by using false, deceptive, and misleading representations
25               in connection with the collection of a debt,
26            c. 15 U.S.C. §1692e(2)(A) by falsely representing the character, amount, and
27               legal status of the debt,
28            d. 15 U.S.C. §1692e(10) by using false representations and deceptive means
                                                29
                         Complaint for Damages and Injunctive Relief
 Case 5:20-cv-01620-AB-SP Document 1 Filed 08/12/20 Page 30 of 38 Page ID #:30



 1               to attempt to collect a debt,
 2            e. 15 U.S.C. §1692f by using unfair and unconscionable means to attempt to
 3               collect a debt,
 4            f. 15 U.S.C. §1692f(1) by collecting an amount not authorized by agreement
 5               or by law.
 6         187. By furnishing false and misleading information to the consumer credit
 7   reporting agencies that PLAINTIFF is obligated on the accounts, DEFENDANTS
 8   AMEX, BARCLAYS, B OF A, CHASE, CITI, DISCOVER, NASA, AND PENFED
 9   have engaged in multiple on-going violations of the Federal FDCA as follows, all of
10   which are necessarily violations of the Rosenthal FDCPA via Calif. Civ. Code 1788.17:
11            a. 15 U.S.C. §1692e(8), by furnishing credit reporting information to the
12               consumer credit reporting agencies that each DEFENDANT knew or
13               should know is false,
14            a. 15 U.S.C. §1692d by engaging in conduct the natural consequence of
15               which is to oppress PLAINTIFF in connection with the collection of a
16               debt,
17            b. 15 U.S.C. §1692e by using false, deceptive, and misleading representations
18               in connection with the collection of a debt,
19            c. 15 U.S.C. §1692e(2)(A) by falsely representing the character, amount, and
20               legal status of the debt,
21            d. 15 U.S.C. §1692e(10) by using false representations and deceptive means
22               to attempt to collect a debt,
23            e. 15 U.S.C. §1692f by using unfair and unconscionable means to attempt to
24               collect a debt,
25            f. 15 U.S.C. §1692f(1) by collecting an amount not authorized by agreement
26               or by law
27         188. The actions taken by DEFENDANTS AMEX, BARCLAYS, B OF A,
28   CHASE, CITI, DISCOVER, NASA, AND PENFED that form the basis of
                                                 30
                         Complaint for Damages and Injunctive Relief
 Case 5:20-cv-01620-AB-SP Document 1 Filed 08/12/20 Page 31 of 38 Page ID #:31



 1   PLAINTIFF’S Rosenthal FDCPA violations in this matter were always done in an
 2   attempt to collect money from PLAINTIFF.
 3         189. DEFENDANTS’ violations of the Rosenthal FDCPA were willful, because
 4   DEFENDANTS AMEX, BARCLAYS, B OF A, CHASE, CITI, DISCOVER, NASA,
 5   AND PENFED at all times knew, or should have known, that the actions giving rise to
 6   such violations were wrongful and in violation of the law.
 7         190. DEFENDANTS’ violations have caused PLAINTIFF damages as
 8   explained in the factual allegations above.
 9                       FIFTH CAUSE OF ACTION
                   FEDERAL FAIR CREDIT REPORTING ACT
10
                              15 U.S.C. §1681i
11       (AS AGAINST DEFENDANTS EXPERIAN, EQUIFAX, AND TU ONLY)
12
13          191. PLAINTIFF repeats, re-alleges, and incorporates by reference all other
14   paragraphs, as if fully set forth herein.
15         192. Consumer credit reporting agencies are required to “conduct a reasonable
16   reinvestigation to determine whether the disputed information is inaccurate and record
17   the current status of the disputed information, or delete the item from the file in
18   accordance with paragraph (5), before the end of the 30-day period beginning on the
19   date on which the agency receives the notice of the dispute”. 15 U.S.C. § 1681i(a)(1).
20         193. Pursuant to 15 U.S.C. § 1681i(a)(2)(A), the consumer credit reporting
21   agencies are required to provide, within 5 business days of receiving the notice of
22   dispute from the consumer, “notification of the dispute to any person [furnisher] who
23   provided any item of information in dispute, at the address and in the manner
24   established with the person. The notice shall include all relevant information regarding
25   the dispute that the agency has received from the consumer or reseller”.
26         194. Pursuant to 15 U.S.C. § 1681i(a)(4), “In conducting any reinvestigation
27   under paragraph (1) with respect to disputed information in the file of any consumer,
28   the consumer reporting agency shall review and consider all relevant information
                                                   31
                          Complaint for Damages and Injunctive Relief
 Case 5:20-cv-01620-AB-SP Document 1 Filed 08/12/20 Page 32 of 38 Page ID #:32



 1   submitted by the consumer in the period described in paragraph (1)(A) with respect to
 2   such disputed information.”
 3         195. Furthermore, pursuant to 5 U.S.C. § 1681i(a)(6), the consumer credit
 4   reporting agency is required to “provide written notice to a consumer of the results of a
 5   reinvestigation under this subsection not later than 5 business days after the completion
 6   of the reinvestigation, by mail or, if authorized by the consumer for that purpose, by
 7   other means available to the agency.”
 8          196. It is well-settled that a consumer credit reporting agency fails to conduct a
 9   reasonable re-investigation as required by 15 U.S.C. §1681i(a) when it merely parrots
10   the information provided to it by a furnisher without conducting any actual
11   investigation of its own.
12         197. PLAINTIFF submitted written disputes to each of the consumer credit
13   reporting agencies EXPERIAN, EQUIFAX, and TU in February and May of 2020.
14         198. However, EXPERIAN, EQUIFAX, and TU all failed to comply with their
15   requirements under 15 U.S.C. §1681i(a).
16         199. EQUIFAX and EXPERIAN failed to comply by completely failing to
17   process PLAINTIFF’S February 20th disputes at all and failing to provide any response
18   at all to PLAINTIFF.
19         200. EQUIFAX also failed to comply by failing to process PLAINTIFF’S May
20   18th dispute letter within 30 days, as evidenced by the fact that it failed to provide any
21   response to PLAINTIFF at all until July 21, 2020, more than 30 days after its deadline
22   in June.
23         201. EQUIFAX and TU also failed to comply because out of the disputes they
24   did process they failed to process all items disputed and only processed the disputes as
25   to one or some of the accounts in dispute.
26         202. EXPERIAN, EQUIFAX, and TU also all failed to comply with 15 U.S.C.
27   §1681i(a) because the accounts that they did not delete arose from each agency merely
28   parroting the information provided by the furnishers who falsely verified the accounts
                                                  32
                         Complaint for Damages and Injunctive Relief
 Case 5:20-cv-01620-AB-SP Document 1 Filed 08/12/20 Page 33 of 38 Page ID #:33



 1   as accurately being reported against PLAINTIFF, without conducting any actual re-
 2   investigation of their own, including by failing to take into consideration all information
 3   provided by PLAINTIFF in connection with his disputes, and because parroting is well-
 4   settled to be a lack of reasonable re-investigation.
 5         203. Moreover, b EXPERIAN, EQUIFAX, and TU also failed to comply with
 6   their requirements under 15 U.S.C. §1681i(a)(5)(A) by failing to promptly delete the
 7   information found to be inaccurate, incomplete, or that which could not be verified.
 8         204. Negligent violations of the FCRA require the offending agency to be liable
 9   for (1) “any actual damages sustained by the consumer as a result of the failure”; and
10   (2) “the costs of the action together with reasonable attorney's fees as determined by the
11   court.” 15 U.S.C. § 1681o(a).
12         205. Insofar as a consumer reporting agency willfully violates a provision of the
13   FCRA, such an agency is liable for (1) “any actual damages sustained by the consumer
14   as a result of the failure or damages of not less than $100 and not more than $1,000”;
15   (2) “such amount of punitive damages as the court may allow”; and (3) “the costs of the
16   action together with reasonable attorney's fees as determined by the court.” 15 U.S.C. §
17   1681n(a).
18         206. A violation of the FCRA is “willful” if it involves the commission not only
19   of “acts known to violate the [FCRA],” but also “reckless disregard of statutory duty.”
20   Safeco Ins. Co. of America v. Burr, 551 U.S. 47, 56-57, 127 S.Ct. 2201, 167 L.Ed.2d
21   1045 (2007).
22         207. The Ninth Circuit in Syed v. M-I, LLC 2017 U.S. App. LEXIS 1029, FN 6
23   (9th Cir. Jan. 20, 2017) recently held that, in credit reporting violation cases, “[W]here a
24   party’s action violates an unambiguous statutory requirement, that fact alone may be
25   sufficient to conclude that violation is reckless, and therefore willful. … [R]ecklessness
26   may be determined by objective evidence alone.”
27         208. PLAINTIFF is informed and believe that EXPERIAN, EQUIFAX, and
28   TU’s violations were negligent at a minimum, because a reasonable person would have
                                                  33
                         Complaint for Damages and Injunctive Relief
 Case 5:20-cv-01620-AB-SP Document 1 Filed 08/12/20 Page 34 of 38 Page ID #:34



 1   simply reviewed the accounts that were in dispute and discovered that the information
 2   being reported against PLAINTIFF was, in fact, not his information, yet they all failed
 3   to do that.
 4             209. PLAINTIFF is also informed and believes that EXPERIAN, EQUIFAX,
 5   and TU’s violations were willful, in that they each certainly know of their obligations
 6   under 15 U.S.C. §1681i because they each have been sued thousands of times
 7   throughout the nation for violations of 15 U.S.C. §1681i by both government and
 8   private litigants, they have each been the subject of multiple judgments for violations of
 9   15 U.S.C. §1681i, yet they have each disregarded a high degree of risk that their refusal
10   to simply review the account records would result in the information incorrectly
11   remaining on PLAINTIFF’S credit reports and continuing to the basis for denials of
12   credit.
13             210. As a result of these negligent and willful violations, PLAINTIFF has
14   suffered actual damages as identified in the statement of facts above.
15                       SIXTH CAUSE OF ACTION
                   FEDERAL FAIR CREDIT REPORTING ACT
16
                             15 U.S.C. §1681e
17       (AS AGAINST DEFENDANTS EXPERIAN, EQUIFAX, AND TU ONLY)
18
19             211. PLAINTIFF repeats, re-alleges, and incorporates by reference all other
20   paragraphs, as if fully set forth herein.
21             212. At all times during the aforementioned actions, there was in full force and
22   effect the following obligations upon Defendants EXPERIAN, EQUIFAX, and TU
23   pursuant to 15 U.S.C. § 1681e(a) & (b) of the Federal FCRA (emphasis added):
24             (a) Identity and purposes of credit users. Every consumer reporting agency
                   shall maintain reasonable procedures designed to avoid violations of
25
                   section 605 [15 USCS § 1681c] and to limit the furnishing of consumer
26                 reports to the purposes listed under section 604 [15 USCS § 1681b]. These
                   procedures shall require that prospective users of the information identify
27
                   themselves, certify the purposes for which the information is sought, and
28                 certify that the information will be used for no other purpose. Every
                                                   34
                            Complaint for Damages and Injunctive Relief
 Case 5:20-cv-01620-AB-SP Document 1 Filed 08/12/20 Page 35 of 38 Page ID #:35



 1             consumer reporting agency shall make a reasonable effort to verify the
               identity of a new prospective user and the uses certified by such prospective
 2
               user prior to furnishing such user a consumer report. No consumer reporting
 3             agency may furnish a consumer report to any person if it has reasonable
               grounds for believing that the consumer report will not be used for a purpose
 4
               listed in section 604 [15 USCS § 1681b].
 5
           (b) Accuracy of report. Whenever a consumer reporting agency prepares a
 6
               consumer report it shall follow reasonable procedures to assure maximum
 7             possible accuracy of the information concerning the individual about
               whom the report relates.
 8
 9         213. EXPERIAN, EQUIFAX, and TU have prepared and published to third-
10   parties consumer reports concerning PLAINTIFF that contained information that does
11   not belong to PLAINTIFF.
12         214. In doing so, EXPERIAN, EQUIFAX, and TU have each failed to assure
13   “maximum possible accuracy” of information pertaining to PLAINTIFF as the
14   consumer to whom the reports pertained.
15         215. EXPERIAN, EQUIFAX, and TU’s own records confirm how many reports
16   have been prepared and published to third parties with false information that resulted
17   from a failure to assure “maximum possible accuracy” of information pertaining to
18   PLAINTIFF as the consumer to whom the reports pertained.
19         216. EXPERIAN, EQUIFAX, and TU do not have reasonable procedures in
20   place to assure maximum possible accuracy of the information about the consumer to
21   whom it relates, or it did not follow such procedures if any are in place, in violation of
22   15 U.S.C. 1681e(a) and 1681e(b) of the FCRA.
23         217. Negligent violations of the FCRA require the offending agency to be liable
24   for (1) “any actual damages sustained by the consumer as a result of the failure”; and
25   (2) “the costs of the action together with reasonable attorney's fees as determined by the
26   court.” 15 U.S.C. § 1681o(a).
27         218. Insofar as a consumer reporting agency willfully violates a provision of the
28   FCRA, such an agency is liable for (1) “any actual damages sustained by the consumer
                                                35
                         Complaint for Damages and Injunctive Relief
 Case 5:20-cv-01620-AB-SP Document 1 Filed 08/12/20 Page 36 of 38 Page ID #:36



 1   as a result of the failure or damages of not less than $100 and not more than $1,000”;
 2   (2) “such amount of punitive damages as the court may allow”; and (3) “the costs of the
 3   action together with reasonable attorney's fees as determined by the court.” 15 U.S.C. §
 4   1681n(a).
 5             219. A violation of the FCRA is “willful” if it involves the commission not only
 6   of “acts known to violate the [FCRA],” but also “reckless disregard of statutory duty.”
 7   Safeco Ins. Co. of America v. Burr, 551 U.S. 47, 56-57, 127 S.Ct. 2201, 167 L.Ed.2d
 8   1045 (2007).
 9             220. The Ninth Circuit in Syed v. M-I, LLC 2017 U.S. App. LEXIS 1029, FN 6
10   (9th Cir. Jan. 20, 2017) recently held that, in credit reporting violation cases, “[W]here a
11   party’s action violates an unambiguous statutory requirement, that fact alone may be
12   sufficient to conclude that violation is reckless, and therefore willful. … [R]ecklessness
13   may be determined by objective evidence alone.”
14             221. PLAINTIFF is informed and believe that EXPERIAN, EQUIFAX, and
15   TU’s violations were negligent at a minimum, because a reasonable person would have
16   simply reviewed the accounts that were in dispute and discovered that the information
17   being reported against PLAINTIFF was, in fact, not his information, yet they all failed
18   to do that.
19             222. PLAINTIFF is also informed and believes that EXPERIAN, EQUIFAX,
20   and TU’s violations were willful, in that they each certainly know of their obligations
21   under 15 U.S.C. §1681e because they each have been sued thousands of times
22   throughout the nation for violations of 15 U.S.C. §1681e by both government and
23   private litigants, they have each been the subject of multiple judgments for violations of
24   15 U.S.C. §1681e, yet they have each disregarded a high degree of risk that their refusal
25   to simply review the account records would result in the information incorrectly
26   remaining on PLAINTIFF’S credit reports and continuing to the basis for denials of
27   credit.
28             223. As a result of these negligent and willful violations, PLAINTIFF has
                                                  36
                            Complaint for Damages and Injunctive Relief
 Case 5:20-cv-01620-AB-SP Document 1 Filed 08/12/20 Page 37 of 38 Page ID #:37



 1   suffered actual damages as identified in the statement of facts above.
 2                                   PRAYER FOR RELIEF
 3         WHEREFORE, PLAINTIFFs pray that judgment be entered against each
 4   Defendant individually, and PLAINTIFF be awarded damages as follows:
 5         1.     Actual damages in the amount of $150,000.00, or as the jury may allow,
 6   jointly and severally against all Defendants;
 7         2.     Plus statutory damages of $1,000.00 for each individual willful violation of
 8   the Federal FCRA, from each Defendant individually, pursuant to 15 U.S.C.
 9   §1681n(a)(1)(A);
10         3.     Plus punitive damages in an amount to be determined by a jury for willful
11   violations of the Federal FCRA, from each Defendant individually, pursuant to 15
12   U.S.C. §1681n(a)(2);
13         4.     Plus punitive damages of $5,000.00 for each individual willful violation of
14   Calif. Civ. Code § 1785.25(a), from DEFENDANTS AMEX, BARCLAYS, B OF A,
15   CHASE, CITI, DISCOVER, NASA, AND PENFED individually, pursuant to Calif.
16   Civ. Code § 1785.31(a)(2)(A)-(C);
17         5.     Injunctive relief pursuant to Calif. Civ. Code § 1785.31(b) to order
18   DEFENDANTS AMEX, BARCLAYS, B OF A, CHASE, CITI, DISCOVER AND
19   PENFED to delete any inaccurate credit reporting in PLAINTIFF’S name;
20         6.     Plus statutory damages of $1,000.00 against DEFENDANTS AMEX,
21   BARCLAYS, B OF A, CHASE, CITI, DISCOVER, NASA, AND PENFED
22   individually pursuant to Calif. Civ. Code §1788.30(b);
23         7.     Plus statutory damages of up to $30,000.00 against DEFENDANTS
24   AMEX, BARCLAYS, B OF A, CHASE, CITI, DISCOVER AND PENFED,
25   individually, pursuant to Calif. Civ. Code § 1798.93(c)(6);
26         8.     Declaratory relief that Plaintiff is a victim of identity theft;
27         9.     Reasonable attorney’s fees and costs to maintain the instant action.
28   ///
                                                  37
                         Complaint for Damages and Injunctive Relief
 Case 5:20-cv-01620-AB-SP Document 1 Filed 08/12/20 Page 38 of 38 Page ID #:38



 1                                    TRIAL BY JURY
 2         Pursuant to the Seventh Amendment to the Constitution of the United States of
 3   America, PLAINTIFF is entitled to, and demands, a trial by jury.
 4
 5                                               SEMNAR & HARTMAN, LLP
 6
     DATED: 8-12-20                                                                  ,
 7                                               JARED M. HARTMAN, ESQ.
                                                 Attorneys for PLAINTIFF
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               38
                        Complaint for Damages and Injunctive Relief
